CCA 20140536. Notice is hereby given that a certificate for review of the decision of the United States Army Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, and a supporting brief were filed under Rule 22, together with a motion to stay the proceedings on this 20th day of October, 2014, on the following issues:
I. WHETHER THE U.S. ARMY COURT OF CRIMINAL APPEALS ERRED IN ITS APPLICATION OF BOTH THE FEDERAL JENCKS ACT (18 U.S.C. § 3500) AND RULE FOR COURTS-MARTIAL 914.
II. WHETHER THE U.S. ARMY COURT OF CRIMINAL APPEALS ERRED IN ITS DEFERENCE TO THE MILITARY JUDGE’S. FIND*54INGS AND CONCLUSIONS, AS SHE FAILED TO CONSIDER* THE TOTALITY OF THE CASE, AND INSTEAD MADE A PRESUMPTION OF HARM BEFORE ORDERING AN EXTRAORDINARY REMEDY. SEE, e.g., KILLIAN v. UNITED STATES, 368 U.S. 231 (1961).
On consideration thereof, it is ordered that the motion to stay proceedings is hereby granted. Appellee will file an answer to the certified issues under Rule 22(b)(1) on or before October 30, 2014.